             Case 1:21-cv-07461-AT Document 1 Filed 09/07/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                    :
                                                    :
 ANNA KALOUJSKIKH,
                                                    :   Case No._______________
                        Plaintiff,                  :
                                                    :
                                                    :   COMPLAINT FOR VIOLATIONS OF
        v.                                              THE FEDERAL SECURITIES LAWS
                                                    :
 TRANSLATE BIO, INC., OWEN HUGHES,                  :   JURY TRIAL DEMANDED
 RONALD C. RENAUD, JR., JEAN-                       :
 FRANÇOIS FORMELA, ROBERT J.                        :
 MEYER, ROBERT M. PLENGE,                           :
 DANIELLA BECKMAN, and GEORGE                       :
 DEMETRI,
                                                    :
                        Defendants.                 :
                                                    :


       Plaintiff Anna Kaloujskikh (“Plaintiff”), upon information and belief, including an

examination and inquiry conducted by and through her counsel, except as to those allegations

pertaining to Plaintiff, which are alleged upon personal belief, alleges the following for his

Complaint:

                                     NATURE OF THE ACTION

       1.       Plaintiff brings this action against Translate Bio, Inc. (“Translate Bio” or the

“Company”) and the members of Translate Bio’s Board of Directors (the “Board” or the

“Individual Defendants”) for their violations of Sections 14(d)(4), 14(e) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(d)(4), 78n(e), 78t(a), and U.S.

Securities and Exchange Commission (“SEC”) Rule 14d-9, 17 C.F.R. §240.14d-9(d) (“Rule 14d-

9”), arising out of their agreement to be acquired by Sanofi S.A. (“Sanofi”), through Aventis Inc.
            Case 1:21-cv-07461-AT Document 1 Filed 09/07/21 Page 2 of 11




(“Aventis”) and Vector Merger Sub, Inc. (“Purchaser”) (the “Proposed Transaction”) via a tender

offer (the “Offer”).

       2.      On August 3, 2021, Translate Bio and Sanofi entered into an Agreement and Plan

of Merger (the “Merger Agreement”) pursuant to which, each Translate Bio shareholder will

receive $38.00 in cash for each share of Translate Bio common stock they own. The Offer is

scheduled to expire at one minute following 11:59 p.m., Eastern Time, on September 13, 2021.

       3.      On August 16, 2021, Translate Bio filed a Solicitation/Recommendation Statement

on Schedule 14D-9 (the “Recommendation Statement”) with the SEC which omits or

misrepresents material information concerning the Proposed Transaction.             The failure to

adequately disclose such material information renders the Recommendation Statement false and

misleading.

       4.      It is imperative that the material information that has been omitted from the

Recommendation Statement is disclosed to the Company’s stockholders prior to the expiration of

the Offer. To remedy defendants’ Exchange Act violations, Plaintiff seeks to enjoin the expiration

of the Offer unless and until the material information discussed below is disclosed to Translate

Bio’s stockholders.

                                JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein for violations of Sections

14(d)(4), 14(e) and 20(a) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal

question jurisdiction).

       6.      This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an




                                                 2
             Case 1:21-cv-07461-AT Document 1 Filed 09/07/21 Page 3 of 11




individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.        Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaintiff’s

claims arose in this District, where a substantial portion of the actionable conduct took place, where

most of the documents are electronically stored, and where the evidence exists. Translate Bio’s

common stock trades on the Nasdaq Global Select Market, which is headquartered in this District,

rendering venue in this District appropriate.

                                             PARTIES

       8.        Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Translate Bio.

       9.        Defendant Translate Bio is a Delaware corporation, with its principal executive

offices located at 29 Hartwell Avenue, Lexington, Massachusetts, 02421. Translate Bio’s common

stock is traded on the Nasdaq Global Select Market under the ticker symbol “TBIO.”

       10.       Defendant Owen Hughes is, and has been at all relevant times, a director of the

Company.

       11.       Defendant Ronald C. Renaud, Jr. is, and has been at all relevant times, Chief

Executive Officer and a director of the Company.

       12.       Defendant Jean-François Formela is, and has been at all relevant times, a director

of the Company.

       13.       Defendant Robert J. Meyer is, and has been at all relevant times, a director of the

Company.

       14.       Defendant Robert M. Plenge is, and has been at all relevant times, a director of the

Company.




                                                  3
             Case 1:21-cv-07461-AT Document 1 Filed 09/07/21 Page 4 of 11




       15.      Defendant Daniella Beckman is, and has been at all relevant times, a director of the

Company.

       16.      Defendant George Demetri is, and has been at all relevant times, a director of the

Company.

       17.      Defendants identified in paragraphs 10 to 16 are collectively referred to herein as

the “Board” or the “Individual Defendants.”

                               SUBSTANTIVE ALLEGATIONS

Company Background

       18.      Translate Bio is a clinical-stage messenger RNA (“mRNA”) therapeutics company

that develops medicines to treat diseases caused by protein or gene dysfunction. The Company is

developing MRT5005, which is in Phase I/II clinical trial for the treatment of cystic fibrosis. It is

also developing MRT5500 for the treatment of SARS-CoV-2. Translate Bio was formerly known

as RaNA Therapeutics, Inc. and changed its name to Translate Bio, Inc. in June 2017. The

Company has a collaboration and license agreement with Sanofi Pasteur Inc.

The Proposed Transaction

       19.      On August 3, 2021, Translate Bio and Sanofi issued a joint press release

announcing the Proposed Transaction stating, in pertinent part:

       PARIS and LEXINGTON, Mass., Aug. 03, 2021 -- As part of Sanofi’s endeavor to
       accelerate the application of messenger RNA (mRNA) to develop therapeutics and
       vaccines, the company has entered into a definitive agreement with Translate Bio
       (NASDAQ: TBIO), a clinical-stage mRNA therapeutics company, under which
       Sanofi will acquire all outstanding shares of Translate Bio for $38.00 per share in
       cash, which represents a total equity value of approximately $3.2 billion (on a fully
       diluted basis). The Sanofi and Translate Bio Boards of Directors unanimously
       approved the transaction.

       “Translate Bio adds an mRNA technology platform and strong capabilities to our
       research, further advancing our ability to explore the promise of this technology to
       develop both best-in-class vaccines and therapeutics,” said Paul Hudson, Sanofi
       Chief Executive Officer. “A fully owned platform allows us to develop additional



                                                 4
   Case 1:21-cv-07461-AT Document 1 Filed 09/07/21 Page 5 of 11




opportunities in the fast-evolving mRNA space. We will also be able to accelerate
our existing partnered programs already under development. Our goal is to unlock
the potential of mRNA in other strategic areas such as immunology, oncology, and
rare diseases in addition to vaccines.”

“Sanofi and Translate Bio have a shared commitment to innovation in the mRNA
space. With Sanofi’s long-standing expertise in developing and commercializing
vaccines and other innovative medicines on a global scale, Translate Bio’s mRNA
technology is now even better positioned to reach more people, faster,” said Ronald
Renaud, Chief Executive Officer, Translate Bio. “The talented and dedicated
Translate Bio team has built the foundation of a strong mRNA platform. Our
expertise coupled with that of Sanofi has driven significant progress under the
collaboration thus far, and we believe that this acquisition will strengthen the team’s
ability to achieve the full potential of the mRNA technology.”

In June 2018, Sanofi and Translate Bio entered into a collaboration and exclusive
license agreement to develop mRNA vaccines which was further expanded in 2020
to broadly address current and future infectious diseases. There are two ongoing
mRNA vaccine clinical trials under the collaboration, the COVID-19 vaccine Phase
1/2 study with results expected in Q3 2021 and the mRNA seasonal influenza
vaccine Phase 1 trial with results due in Q4 2021. The acquisition builds on
Sanofi’s establishment of a first-of-its kind vaccines mRNA Center of Excellence.

On the therapeutic side, Translate Bio has an early-stage pipeline in cystic fibrosis
and other rare pulmonary diseases. In addition, discovery work is ongoing in
diseases that affect the liver, and Translate Bio’s MRTTM platform may be applied
to various classes of treatments, such as therapeutic antibodies or vaccines in areas
such as oncology. Sanofi’s recent acquisition of Tidal Therapeutics expanded the
company’s mRNA research capabilities in both immuno-oncology and
inflammatory diseases. The Translate Bio acquisition further accelerates Sanofi’s
efforts to develop transformative medicines using mRNA technology.

Transaction Terms

Under the terms of the merger agreement, Sanofi will commence a cash tender offer
to acquire all outstanding shares of Translate Bio common stock for $38.00 per
share in cash reflecting a total equity value of Translate Bio of approximately $3.2
billion. The purchase price represents a premium of 56% to Translate Bio’s
volume-weighted average price per share over the past 60 days.

To demonstrate their commitment to the transaction, the chief executive officer of
Translate Bio and Translate Bio’s largest shareholder, The Baupost Group, L.L.C.,
have signed binding commitments to support the tender offer. These binding
commitments, combined with the Translate Bio shares already owned by Sanofi or
its affiliates, represent a total of approximately 30% of Translate Bio’s total shares
outstanding.




                                          5
             Case 1:21-cv-07461-AT Document 1 Filed 09/07/21 Page 6 of 11




       The consummation of the tender offer is subject to customary closing conditions,
       including the tender of a number of shares of Translate Bio common stock that
       together with shares already owned by Sanofi or its affiliates represents at least a
       majority of the outstanding shares of Translate Bio common stock, the expiration
       or termination of the waiting period under the Hart-Scott-Rodino Antitrust
       Improvements Act of 1976, and other customary conditions. Following the
       successful completion of the tender offer, a wholly owned subsidiary of Sanofi will
       merge with Translate Bio and the outstanding Translate Bio shares not already
       owned by Sanofi or its affiliates that are not tendered in the tender offer will be
       converted into the right to receive the same $38.00 per share in cash paid in the
       tender offer. The tender offer is expected to commence later this month. Sanofi
       plans to fund the transaction with available cash resources. Subject to the
       satisfaction or waiver of customary closing conditions, Sanofi expects to complete
       the acquisition in the third quarter of 2021.

The Recommendation Statement Materially Misleads Translate Bio Stockholders By
Omitting Material Information

       28.      On August 6, 2021, defendants filed the materially incomplete and misleading

Recommendation Statement with the SEC and disseminated it to Translate Bio’s stockholders.

Designed to convince the Company’s stockholders to tender their shares in the Offer, the

Recommendation Statement is rendered misleading by the omission of critical information.

       29.      First, the Recommendation Statement omits material information regarding

Translate Bio’s financial projections.

       30.      The Recommendation Statement fails to disclose a quantification of Translate Bio

management’s      “internal   assumptions”   underlying   the   risk-adjusted   projections   (see

Recommendation Statement at 26), as well as the non-risk-adjusted projections.

       31.      In addition, the Recommendation Statement fails to disclose the segment-level

projections for each of the Company’s product candidates, including MRT5005 and MRT5500.

       32.      Second, the Recommendation Statement omits material information regarding the

financial analyses performed by the Company’s financial advisor, Centerview Partners LLC

(“Centerview”).




                                                6
             Case 1:21-cv-07461-AT Document 1 Filed 09/07/21 Page 7 of 11




       33.      With    respect    to   Centerview’s      Discounted     Cash     Flow   Analysis,   the

Recommendation Statement fails to disclose: (i) the Company’s implied terminal value; (ii)

Centerview’s basis for assuming a rate of free cash flow decline of 20% year over year after

December 31, 2049; (iii) the inputs and assumptions underlying the discount rate range of 11.0%

to 13.0%; and (iv) Translate Bios fully-diluted outstanding shares.

       34.      With respect to Centerview’s Analyst Price Target Analysis, the Recommendation

Statement fails to disclose the price targets observed and the sources thereof.

       35.      With respect to Centerview’s Premia Paid Analysis, the Recommendation

Statement fails to disclose the individual premiums paid in each of the transactions observed by

Centerview.

       36.      In sum, the omission of the above-referenced information renders the

Recommendation Statement materially incomplete and misleading, in contravention of the

Exchange Act. Accordingly, Plaintiff seeks injunctive and other equitable relief to prevent the

irreparable injury that Company stockholders will continue to suffer absent judicial intervention.

                                        CLAIMS FOR RELIEF

                                               COUNT I

                         Claims Against All Defendants for Violations
                   of Section 14(d) of the Exchange Act and SEC Rule 14d-9

       20.       Plaintiff repeats all previous allegations as if set forth in full.

       21.       Defendants have caused the Recommendation Statement to be issued with the

intention of soliciting Translate Bio stockholders to tender their shares in the Offer.

       22.       Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

require full and complete disclosure in connection with tender offers.




                                                    7
              Case 1:21-cv-07461-AT Document 1 Filed 09/07/21 Page 8 of 11




        23.       The Recommendation Statement violates Section 14(d)(4) and Rule 14d-9 because

it omits material facts, including those set forth above, which omission renders the

Recommendation Statement false and/or misleading.

        24.       Defendants knowingly or with deliberate recklessness omitted the material

information identified above from the Recommendation Statement, causing certain statements

therein to be materially incomplete and therefore misleading.                 Indeed, while defendants

undoubtedly had access to and/or reviewed the omitted material information in connection with

approving the Proposed Transaction, they allowed it to be omitted from the Recommendation

Statement, rendering certain portions of the Recommendation Statement materially incomplete

and therefore misleading.

        25.       The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiff and the other stockholders of Translate Bio, who will be deprived of their right

to make an informed decision whether to tender their shares or seek appraisal if such

misrepresentations and omissions are not corrected prior to the expiration of the Offer. Plaintiff

has no adequate remedy at law. Only through the exercise of this Court’s equitable powers can

Plaintiff be fully protected from the immediate and irreparable injury that defendants’ actions

threaten to inflict.

                                               COUNT II

     Claims Against All Defendants for Violations of Section 14(e) of the Exchange Act

        26.      Plaintiff repeats all previous allegations as if set forth in full.

        27.      Defendants violated Section 14(e) of the Exchange Act by issuing the

Recommendation Statement in which they made untrue statements of material facts or failed to

state all material facts necessary in order to make the statements made, in light of the circumstances




                                                     8
             Case 1:21-cv-07461-AT Document 1 Filed 09/07/21 Page 9 of 11




under which they are made, not misleading, or engaged in deceptive or manipulative acts or

practices, in connection with the Offer.

       28.        Defendants knew that Plaintiff would rely upon their statements in the

Recommendation Statement in determining whether to tender her shares pursuant to the Offer or

seek appraisal.

       29.        As a direct and proximate result of these defendants’ unlawful course of conduct in

violation of Section 14(e) of the Exchange Act, absent injunctive relief from the Court, Plaintiff

has sustained and will continue to sustain irreparable injury by being denied the opportunity to

make an informed decision in deciding whether or not to tender her shares or seek appraisal.

                                               COUNT III

                           Claims Against the Individual Defendants for
                           Violation of Section 20(a) of the Exchange Act

       30.        Plaintiff repeats all previous allegations as if set forth in full.

       31.        The Individual Defendants acted as controlling persons of Translate Bio within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers or directors of Translate Bio and participation in or awareness of the Company’s

operations or intimate knowledge of the false statements contained in the Recommendation

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       32.        Each of the Individual Defendants was provided with or had unlimited access to

copies of the Recommendation Statement and other statements alleged by Plaintiff to be

misleading prior to or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.




                                                     9
            Case 1:21-cv-07461-AT Document 1 Filed 09/07/21 Page 10 of 11




       33.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. The Recommendation Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were, thus, directly involved in the making of this document.

       34.     In addition, as the Recommendation Statement sets forth at length, and as described

herein, the Individual Defendants were each involved in negotiating, reviewing, and approving the

Proposed Transaction. The Recommendation Statement purports to describe the various issues

and information that they reviewed and considered — descriptions which had input from the

Individual Defendants.

       35.     By virtue of the foregoing, the Individual Defendants have violated section 20(a)

of the Exchange Act.

       36.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in her favor on behalf of Translate Bio, and against defendants, as

follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;




                                                 10
            Case 1:21-cv-07461-AT Document 1 Filed 09/07/21 Page 11 of 11




       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;

       C.      Directing the Individual Defendants to disseminate a Recommendation Statement

that does not contain any untrue statements of material fact and that states all material facts

required in it or necessary to make the statements contained therein not misleading;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.



                                         JURY DEMAND

       Plaintiff demands a trial by jury on all claims and issues so triable.

 Dated: September 7, 2021


                                                   /s/ Richard A. Acocelli
                                                   WEISSLAW LLP
                                                   Richard A. Acocelli
 OF COUNSEL:                                       1500 Broadway, 16th Floor
                                                   New York, New York 10036
 FEDERMAN & SHERWOOD                               Tel: (212) 682-3025
 William B. Federman                               Fax: (212) 682-3010
 10205 North Pennsylvania Avenue
 Oklahoma City, OK 73120                           Attorneys for Plaintiff
 Tel: (405) 235-1560
 Fax: (405) 239-2112
 -and-
 212 W. Spring Valley Road
 Richardson, Texas 75081

 Attorneys for Plaintiff




                                                 11
